ORDER
The records in the office of the Clerk of The Supreme Court show that, on September 25, 1970, John Douglas McCullough was admitted and enrolled as a member of the Bar of this State.
In a letter addressed to Miss Frances H. Smith, Clerk of The South Carolina Supreme Court, dated February 9, 1982, John Douglas submitted his resignation from the South Carolina Bar. John Douglas McCullough’s letter is made a part of this Order.
IT IS, THEREFORE, ORDERED that the resignation of John Douglas McCullough be accepted. He shall forthwith, within five days, deliver to the Clerk of The Supreme Court *499his license to practice law in this State, and his name shall be stricken from the roll of attorneys.
February 9, 1982
Ms. Frances H. Smith Clerk
Supreme Court of South Carolina
P. O. Box 11330
Columbia, South Carolina 29211
Dear Ms. Smith:
This is to acknowledge receipt of your letter dated January 28, 1982 and to confirm the understanding that by resigning from the South Carolina Bar, I will also be resigning as a member of the Bar of South Carolina.
Yours very truly,
SAMUEL T. CURRIN United States Attorney
/s/ J. Douglas McCullough By: J. DOUGLAS McCULLOUGH First Assistant U. S. Attorney Criminal Section